 Case 3:20-cv-01248-JPG Document 10 Filed 04/16/21 Page 1 of 5 Page ID #41




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAKOTA HOLLAND, #20061896,                            )
                                                      )
                Plaintiff,                            )
                                                      )
vs.                                                   )        Case No. 20-cv-01248-JPG
                                                      )
KENNY BENZING,                                        )
ALLISON ALEXANDER,                                    )
RICH STEVENSON,                                       )
DANIL DOE,                                            )
J. DAIL,                                              )
KAYLA DOE,                                            )
and JOHN DOE ##1-4,                                   )
                                                      )
                Defendants.                           )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       This matter is now before the Court for preliminary review of the First Amended Complaint

filed pursuant to 42 U.S.C. § 1983 by Plaintiff Dakota Holland on December 15, 2020. (Doc. 8).

Plaintiff is a former detainee at Marion County Law Enforcement Center (“Jail”) who claims that

he was subjected to unsafe conditions at the Jail that caused him to contract COVID-19. (Id. at 7).

He was then denied testing and treatment. (Id.). Plaintiff includes no request for relief. (Id. at 8).

       This case is now before the Court for preliminary review of the First Amended Complaint

under 28 U.S.C. § 1915A, which requires the Court to screen prisoner complaints and filter out

non-meritorious claims. 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous or malicious, fails to state a claim for relief, or asks for money damages from a defendant

who is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). The allegations are



                                                  1
 Case 3:20-cv-01248-JPG Document 10 Filed 04/16/21 Page 2 of 5 Page ID #42




liberally construed in favor of the pro se plaintiff at this stage. Rodriguez v. Plymouth Ambulance

Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                   First Amended Complaint

       Plaintiff sets forth the following allegations in the First Amended Complaint (Doc. 8, p. 7):

On October 14, 2020, Plaintiff arrived at the Jail on a writ and was placed in the gym with five

other inmates. Despite the ongoing pandemic, staff and inmates did not wear masks. Cleaning

supplies were not available. Staff, inmates, and others entered and exited the Jail regularly without

any screening for symptoms of COVID-19.

       Plaintiff became ill on October 17, 2020. He experienced chest pain and difficulty

breathing. When he reported these symptoms to the nurse, she told Plaintiff that he would be fine

and otherwise denied him medical attention. Symptomatic inmates were denied testing and

treatment for COVID-19 as well. (Id.).

       Plaintiff suffered a seizure on November 24, 2020. The correctional officer(s) who

responded did not wear a mask. The failure to do so contributed to the spread of COVID-19. (Id.).

       Based on the allegations in the First Amended Complaint, the Court finds it convenient to

designate the following enumerated counts in this pro se action:

       Count 1:        Fourteenth or Eighth Amendment claim against Defendants for
                       exposing Plaintiff to conditions of confinement at the Jail that posed
                       a substantial risk of serious harm caused by COVID-19, including
                       denial of protective gear, denial of cleaning supplies, a lack of
                       screening for symptoms, and denial of testing for the virus in
                       October 2020.

       Count 2:        Fourteenth or Eighth Amendment claim against Defendants for
                       denying Plaintiff medical care for symptoms of COVID-19
                       following Plaintiff’s development of symptoms in October 2020.




                                                 2
    Case 3:20-cv-01248-JPG Document 10 Filed 04/16/21 Page 3 of 5 Page ID #43




Any other claim that is mentioned in the First Amended Complaint but not addressed herein

is considered dismissed without prejudice as inadequately pled under Twombly.1

                                                   Discussion

        The First Amended Complaint does not survive review under 28 U.S.C. § 1915A. Plaintiff

mentions no defendants in the statement of his claim. The Court is unable to determine whether

any of the defendants listed in the case caption violated his right to be free from cruel and unusual

punishment under the Eighth Amendment (applicable to convicted prisoners) or his right to be free

from all forms of punishment under the Fourteenth Amendment (applicable to pretrial detainees).

See Hardeman v. Curran, 933 F.3d 816, 821 (7th Cir. 2019); Miranda v. Cty. Of Lake, 900 F.3d

335, 352 (7th Cir. 2018); McCann v. Ogle Cty., Ill., 909 F.3d 881 (7th Cir. 2018) (articulating

applicable legal standard for claims of unconstitutional conditions of confinement and denial of

medical care brought by prisoners and pretrial detainees).

        Section 1983 creates a cause of action based on personal liability and predicated upon fault.

Vance v. Peters, 97 F.3d 987, 991 (7th Cir. 1996). Liability does not “attach unless the individual

defendant caused or participated in a constitutional violation.” Id. In order to state a claim against

any defendants, Plaintiff must name the individuals who violated his constitutional rights as

defendants in the case caption and then describe what each person did (or failed to do) in violation

of his rights in the statement of his claim. He does not need to go into great detail. Plaintiff is

only required to provide a brief description of each person’s misconduct. See FED. R. CIV. P.

8(a)(2) (requiring a “short and plain statement” showing pleader is entitled to relief). However,




1
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
 Case 3:20-cv-01248-JPG Document 10 Filed 04/16/21 Page 4 of 5 Page ID #44




Plaintiff has omitted all reference to the defendants in the body of his First Amended Complaint.

Therefore, he has failed to state a claim against any of them.

       The First Amended Complaint does not survive preliminary review and shall be dismissed

without prejudice for failure to state a claim. Plaintiff will have an opportunity to file a Second

Amended Complaint. The Court reminds Plaintiff that a successful complaint generally alleges

“the who, what, when, where, and how. . . .” See DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th

Cir. 1990). Thus, the Second Amended Complaint should identify who violated Plaintiff’s

constitutional rights by name, if known, in the case caption and should also include a description

of how Plaintiff’s rights were violated in the body of the complaint. If Plaintiff does not know the

names of these individuals, he can refer to them by Doe designation (e.g., Dr. John Doe).

                                           Disposition

       IT IS ORDERED that Plaintiff’s First Amended Complaint (Doc. 8) is DISMISSED

without prejudice for failure to state a claim upon which relief may be granted.

       Plaintiff is GRANTED leave to file a Second Amended Complaint on or before

May 17, 2021. Should Plaintiff fail to file his Second Amended Complaint within the allotted

time or consistent with the instructions set forth in this Order, the entire case shall be dismissed

with prejudice for failure to comply with a court order and/or for failure to prosecute his claims.

FED. R. CIV. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997);

Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall

count as one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       An amended complaint supersedes and replaces the original complaint, rendering it void.

See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004). The Court

will not accept piecemeal amendments to the original Complaint. Thus, the Second Amended



                                                 4
 Case 3:20-cv-01248-JPG Document 10 Filed 04/16/21 Page 5 of 5 Page ID #45




Complaint must stand on its own, without reference to any previous pleading, and Plaintiff must

re-file any exhibits he wishes the Court to consider along with the Second Amended Complaint.

He should also list this case number on the first page (i.e., Case No. 20-cv-1248-JPG). The Second

Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff elects to file a Second Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien

v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       The Clerk is DIRECTED to mail Plaintiff a blank civil rights complaint form for use in

preparing the Second Amended Complaint.

       IT IS SO ORDERED.

       DATED: 4/15/2021

                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                  5
